   Case: 5:19-cr-00711-SL Doc #: 1-1 Filed: 10/22/19 1 of 5. PageID #: 2



STATE OF OHIO               )
                            ) SS:
COUNTY OF SUMMIT            )


              UNITED STATES POSTAL INSPECTION SERVICE

I, Marc Kudley, DO HEREBY DEPOSE AND SAY:

  1. I am a United States Postal Inspector, employed by the U.S. Postal Inspection
     Service (USPIS) since May 2012. I am a sworn Federal law enforcement officer
     empowered to investigate criminal activity involving or relating to the U.S. Postal
     Service (“USPS”) and/or U.S. Mail. I am presently assigned at the USPIS
     Cleveland, Ohio Field Office to the Contraband Interdictions and Investigations
     Group, which strives to protect the U.S. Mail from dangerous drugs and illegal
     contraband, specifically illicit drugs and firearms. I have received training in the
     detection and investigation of drug trafficking. Based on my training and
     experience investigating drug offenses, I am aware that certain quantities of drugs
     indicate whether the drugs are intended for personal use or distribution. I have
     worked drug trafficking investigations involving the U.S. Mails since August
     2012, during which time I have been involved in narcotics investigations leading
     to prosecution in U.S. District Court, as well as state courts.

  2. This affidavit is in support of a criminal complaint against DAVID FELIX.

  3. Because this affidavit is submitted for the limited purpose of supporting a
     criminal complaint and arrest warrant, I have not included each and every fact
     known concerning this investigation. I have set forth only the facts I believe
     necessary to establish probable cause that FELIX has committed violations of
     Title 21, United States Code, Sections 841(a)(1), (b)(1)(A) and 846, that is
     attempted possession with intent to distribute methamphetamine, a schedule II
     controlled substance.

  4. I know based on training and experience that U.S. Mail is often used by narcotic
     traffickers to transport controlled substances, proceeds derived from the sale of
     controlled substances, and other contraband such as firearms. I know from my
     training and experience that the USPS Priority Mail system is commonly used to
     transport controlled substances, proceeds derived from the sale of controlled
     substances, and other contraband because Priority Mail provides traceability,
     reliability, and timely delivery.       The guaranteed delivery timeframe of
     approximately two to three days for Priority Mail places time pressures on law
     enforcement agents to identify, search, and deliver these drug parcels in a timely
     manner.

  5. On October 21, 2019, while conducting parcel interdiction at the Akron, Ohio
     Five Points Post Office, I identified U.S. Postal Service Priority Mail parcel
     bearing tracking number 9505 5138 1161 9292 3467 87, addressed to Jessy


                                          1
Case: 5:19-cr-00711-SL Doc #: 1-1 Filed: 10/22/19 2 of 5. PageID #: 3



   Williams, 854 Harvard St, Akron, OH 44311, with a return address of David
   Williams, 39 E 2nd St, Heber, CA 92249 (hereinafter “USPS parcel 9505 5138
   1161 9292 3467 87”).

6. USPS parcel 9505 5138 1161 9292 3467 87 is described as a white Priority Mail
   Medium Flat Rate Box measuring approximately 12” X 3.5” X 14.125” in size
   and weighing approximately two pounds and seven ounces. I identified this as a
   suspect drug parcel based on several characteristics, including but not limited to
   type of mail, origin, destination, and size. USPS parcel 9505 5138 1161 9292
   3467 87 was mailed from the Calexico, CA 92231 Post Office on October 19,
   2019 and bore $14.35 in U.S. Postage. Your affiant knows California has
   historically been a source area for mailed controlled substances into Northern
   Ohio.

7. I made inquiries with CLEAR, an electronic database that has proven reliable in
   previous investigations in determining the legitimacy of name, address, and phone
   number information, concerning the delivery address of 854 Harvard St, Akron,
   OH 44311, and was unable to associate an individual with the name Jessy
   Williams at the address. I also made inquiries with CLEAR concerning the return
   address of 39 E 2nd St, Heber, CA 92249 and was unable to associate an
   individual with the name David Williams at the address. I know based on training
   and experience, that individuals using the U.S. Mails for the purpose of
   transporting controlled substances will often place fictitious address, name and/or
   phone number information, different variations of their names, or no names at all
   on these parcels, to conceal their true identities from law enforcement should the
   parcel be seized.

8. On October 21, 2019 at the U.S. Postal Inspection Service Office located in
   Akron, OH, USPS parcel 9505 5138 1161 9292 3467 87 was placed into a lineup
   containing several blank parcels which emanated no narcotics odors. Narcotic
   detection canine “Cruiser,” handled by Detective Chris Carney of the Akron
   Police Narcotics Unit was allowed to examine the lineup. According to Detective
   Carney, Cruiser gave a positive alert on USPS parcel 9505 5138 1161 9292 3467
   87 and none of the blank parcels. According to Detective Carney, this positive
   alert meant Cruiser detected the odor of an illegal drug emanating from USPS
   parcel 9505 5138 1161 9292 3467 87.

9. Detective Carney has been State Certified as a Narcotics Canine handler and he
   and narcotics canine Cruiser have worked together since 2010. Detective Carney
   and canine Cruiser were both certified in September of 2019 by the Ohio Peace
   Officers Training Academy (OPOTA) as a specialty purpose K-9 team, narcotic
   detection. During this time, Cruiser was trained and certified to alert to the
   presence of the odors from marijuana, cocaine, heroin, methamphetamine and
   their derivatives. Detective Carney has been trained how to handle a detector K-9
   and read their alerts. According to Detective Carney, Cruiser is a reliable K-9
   assist unit.



                                        2
Case: 5:19-cr-00711-SL Doc #: 1-1 Filed: 10/22/19 3 of 5. PageID #: 4




10. I know based on training and experience that individuals who regularly handle
    controlled substances often leave the scent of controlled substances, which
    narcotic canines are trained to indicate alert, on the box, contents of the box,
    and/or other packaging material they handle.

11. On October 21, 2019 in the Northern District of Ohio, Eastern Division, I applied
    for and was granted a federal search warrant by the Honorable Magistrate Judge
    Kathleen Burke, authorizing the search of USPS parcel 9505 5138 1161 9292
    3467 87. A search of USPS parcel 9505 5138 1161 9292 3467 87 resulted in the
    seizure of approximately 820 grams of a white crystalline substance in zip lock
    bags that field tested positive for methamphetamine, a schedule II substance. The
    crystalline substance was concealed in black carbon paper and wrapped in clear
    cellophane.

12. On October 21, 2019, members of the USPIS and FBI Safe Streets Task Force in
    Akron, OH conducted a controlled delivery of USPS 9505 5138 1161 9292 3467
    87 to 854 Harvard Ave, Akron, OH 44311. Prior to the controlled delivery, I
    placed a representative sample of approximately 30 grams back into the parcel.
    Additionally, I placed an electronic monitoring device in the parcel that would
    alert law enforcement officers as to when the parcel was opened.

13. At approximately 11:50 a.m., an undercover Postal Inspector arrived at the
    delivery address in a USPS delivery vehicle with USPS 9505 5138 1161 9292
    3467 87. The property located at 854 Harvard Ave in Akron, OH appeared to be
    a vacant residence. At approximately 11:51 a.m., the undercover Inspector
    knocked on the front door and left the parcel on the front porch in front of the
    door when there was no answer. The Inspector departed the area in the USPS
    vehicle.

14. At approximately 11:52 a.m., an individual later identified as DAVID FELIX
    exited the residence located at 864 Harvard Ave, Akron, OH 44311, three
    residences to the south of the delivery address, and stood on the front porch
    talking on a cellular phone. FELIX then walked north to 854 Harvard Ave while
    talking on a cellular phone and retrieved USPS 9505 5138 1161 9292 3467 87
    from the porch of 854 Harvard Ave. FELIX looked at the parcel and then placed
    it back on the porch. FELIX looked up and down the street and then walked back
    to 864 Harvard Ave without the parcel.

15. Officers again observed FELIX standing on the porch of 864 Harvard Ave talking
    on a cellular phone. At approximately 12:19 p.m., FELIX walked north from 864
    Harvard Ave directly to 854 Harvard Ave and retrieved USPS 9505 5138 1161
    9292 3467 87 from the front porch. FELIX carried the parcel back to 864
    Harvard Ave. Officers observed FELIX walk down the driveway toward the back
    of the residence with USPS 9505 5138 1161 9292 3467 87. At approximately
    12:21 p.m., officers received an alert from the electronic monitoring equipment in



                                        3
Case: 5:19-cr-00711-SL Doc #: 1-1 Filed: 10/22/19 4 of 5. PageID #: 5



   the parcel indicating the parcel had been opened. Officers then observed FELIX
   place the white USPS Priority Mail Medium Flat Rate Box in the green garbage
   can at the end of the driveway by the street.

16. Law enforcement officers observed FELIX walk toward the front of the residence
    with the parcel contents in his hand. Marked and undercover law enforcement
    officers approached the residence in attempt to stop FELIX from entering the
    residence with the contents. FELIX observed the law enforcement officers and
    hastily entered the residence through the front door with the parcel contents in
    hand. Officers clearly marked as “police” arrived at the residence shortly after
    FELIX entered the residence, knocked on the front door, and announced their
    presence, clearly identifying themselves as police officers. After no answer at the
    front door, officers breached the door and entered the residence in attempt to
    prevent the destruction of evidence.

17. As officers entered the residence, other officers securing the perimeter of
    southwest corner of residence observed an item landing in the backyard. Officers
    believed the item was thrown from the second floor window in the southwest
    corner of the residence. At approximately 12:24 p.m., I arrived at the southwest
    corner of the residence and located the item that was purportedly discarded from
    the residence.     The item was the representative sample of the crystal
    methamphetamine and sham material that was wrapped in black carbon paper and
    clear cellophane. I reasonably believe that FELIX discarded the meth from the
    second floor window in attempt to hide it from law enforcement.

18. FELIX was detained inside the residence when coming down the stairs. While
    detaining FELIX and conducting a safety sweep of the residence, officers
    observed a Smith & Wesson .44 Magnum Revolver in plain view on the kitchen
    table. Officers identified two other individuals within the residence. Officers
    escorted FELIX and the other two individuals out of the residence and waited
    outside while Det. Carney applied for a search warrant in the Akron Municipal
    Court in Summit County, OH, for the residence located at 864 Harvard Ave. The
    search warrant for the residence was subsequently obtained for the residence.

19. During the execution of the search warrant, an unknown powder residue, scales
    and an AM-15 rifle were also recovered.

20. Based on the information contained in this affidavit, I believe there is probable
    cause to believe that on October 21, 2019 in the Northern District of Ohio,
    DAVID FELIX committed violations of Title 21, United States Code, Sections




                                        4
Case: 5:19-cr-00711-SL Doc #: 1-1 Filed: 10/22/19 5 of 5. PageID #: 6
